Title: From George Washington to William Davies, 16 September 1781
From: Washington, George
To: Davies, William


                  
                     Gentn
                      September 16 1781
                  
                  Upon viewing the troops of the Virginia Line this morning I find that they are almost totally destitute of Cloathing that is even necessary for the present season in consequence of which upwards of one third of them are renderd at present unfit for service.
                  The importance of present exertions need not be pen’d as I flatter myself you must already be convinced of the necessity of them.  You will therefore Gent. oblige me by forwarding to your troops every supply that is within your power to command.
                  I am Informed that you have in store a Quantity of Cloathing at Richmond or elsewhere; it answers no valuable end to retain them from troops you expect to be raised & let those in actual service suffer.
                  By forwarding them to the men at present in the field you will comfort the distress’d and Virtuous Soldier and oblige Gent. Your most obedt Humbe Servt
                  
                     G.W.
                  
               